Citation Nr: 1532715	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability (claimed as residuals of a L4 compression fracture), and, if so, whether the claim should be allowed.   


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran filed a claim for service connection for residuals of a lumbar compression fracture.  The RO construed the claim as a new service connection claim.  However, the Veteran intended the claim to reopen a prior January 1993 final decision.  Accordingly, the Board has recharacterized the issue as a claim to reopen on the first page of this decision. 

The Veteran testified at an August 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is contained in the Virtual VA electronic file system.   


FINDINGS OF FACT

1.  In a January 1993 rating decision the RO denied service connection for a L4 compression fracture.  The Veteran did not appeal that rating so that decision became final.  

2.  Evidence received since the January 1993 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim; therefore, the claim is reopened.

3.  The Veteran is entitled to the presumption of soundness with regard to any back disability since the enlistment examination report did not note that the Veteran had a back disability at the time of examination or any time prior. 

4.  The evidence of record clearly and unmistakably demonstrates that the Veteran's low back disability existed prior to service and was not aggravated during his military service.


CONCLUSIONS OF LAW

1.  A January 1993 rating decision, which denied service connection for a low back disability, is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. 
§§ 7105(c), 5108 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).

2.  The presumption of soundness for a lumbar spine disability has been rebutted by clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2014); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

3.  The criteria of service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the prior final rating decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim at issue for the reopening is service connection based on aggravation.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.303, 3.304, 3.306. 

A.  Background 

In a January 1993 rating decision, the RO denied service connection for a L4 compression fracture.  The Veteran did not appeal that decision so it became final.  In August 2010, the Veteran applied for service connection for a lumbar spine disability, disc degeneration and a bulging disc of the L5-S1.   At the hearing, the Veteran reported that his back disability now claimed is the same back disability claimed in 1992, and the subject of the January 1993 rating decision.   Although the RO considered the Veteran's claim anew, the Board recharacterized the claim as one to reopen the January 1993 prior final decision.  

B.  Analysis

The January 1993 rating decision denied service connection for residuals of a compression fracture of L4 because the Veteran had sustained injury to his back prior to entry to active service and there was no evidence that the condition was further aggravated by active service.  In making this finding, the RO relied on the Veteran's claim, DD-214, service treatment records, and outpatient treatment records from the Naval Hospital in Portsmouth, Virginia, and Washington County Hospital in Hagerstown, Maryland.   

Since the January 1993 rating decision, VA has received new evidence that relates to an unestablished fact.  The original denial was based on a lack of evidence related to whether the low back disability was aggravated beyond its natural progression.  VA has obtained a March 2012 examination report from a VA examiner providing an opinion as to whether the back condition was aggravated in service beyond its natural progression.   This opinion is new because it was not in existence at the time of the January 1993 rating decision.  This opinion is material because it deals with the unestablished fact resulting in the denial of the claim.  

II.  Service Connection 

In seeking service connection, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or was aggravated by service if it preexisted such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the instant case, the Veteran seeks service connection for a low back disability, which he believes is the result of his military service.    The presumption of soundness provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  

A.  The Presumption of Soundness Applies

The Veteran was entitled to the presumption of soundness.  At the December 1991 entrance examination, the spine functioned within normal limits.  On his December 1991 self-report of medical history, the Veteran reported being in excellent health and did not report any prior or current injury related to his lumbar spine.  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999). VA must prove both prongs to rebut the presumption of soundness. 

B.  Clear and Unmistakable Evidence Exists that the Low Back Disability Preexisted Service.

The presumption of soundness is rebutted by clear and unmistakable evidence that the low back disability existed prior to service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  During service in July 1992, the Veteran was referred for medical evaluation after he complained of low back pain.  At the evaluation, the Veteran reported that he had had a prior L4 compression fracture at the age of 14 prior to entering service.  

The Veteran's statements were later supported by November 1987 treatment records.  In November 1987, the Veteran injured his low back when sledding.  As noted in the record, when sledding in a seated position at a hill near his home, the Veteran went down a steep incline, hit some rocks, and was thrown off the sled and onto rocks in a sitting position.  Follow-up x-rays taken at the Washington County Hospital revealed a mild L4 compression fracture.  Therefore, the evidence of record clearly and unmistakably shows that that the Veteran's lumbar spine compression fracture existed prior to service.  

C.  Evidence of record clearly and unmistakably shows that the Veteran's low back disorder was not aggravated during service. 

VA must rebut the second step, a showing by clear and unmistakable evidence that the disease or injury was aggravated by service; this requires showing either that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In late July 1992, the Veteran complained of constant dull low back pain, which worsened with physical activity.  Initially it was noted that x-rays showed no evidence of an old fracture, disc space narrowing, or subluxation.  The assessment was probable musculoskeletal pain.  Several days later the Veteran was referred for an orthopedic consult, which took place in late August 1992.  The Veteran reported his history of a compression fracture at L4 and indicated that he had had intermittent pain since the injury, but it had now increased while serving aboard ship.  This report indicated that x-rays noted a possible slight compression component of the L4 disc, but also noted left lateral component at the L5 disc which was "old".  The impression was mechanical low back pain aggravated by physical activity on board his ship.  The Veteran was placed on work restrictions and started physical therapy.  

The pain continued through September 1992.  Despite treatment, the Veteran reported no improvement in symptoms and tenderness continued to be noted throughout the lumbar spine.  Instead of continuing conservative treatment, the Veteran opted to be evaluated by the Physical Examination Board (PEB) for possible discharge.  The PEB discharged the Veteran due to the low back disability.  

In assessing whether aggravation of the preexisting injury occurred, the Board reviewed the service records, the Veteran's lay statements, statements from a VA examiner, and opinions from two private treating sources. 

First, in comparing the Veteran's symptoms prior to and during service, there appears to have been an increase in symptoms.  During service, he reported that he had had intermittent back pain prior to service but it had worsened during service.  However, again, merely experiencing an increase in symptoms, as opposed to worsening of the underlying condition, does not equal aggravation.  A March 2012 VA examiner found "it is less likely as not that the Veteran's military service in 1992 aggravated his preexisting L4 compression fracture injury causing the current condition."  In her rationale, the examining nurse practitioner noted "[w]hile [the Veteran] reportedly sustained an injury on ship, no new physical findings were rendered.  His pre-existing back condition showed no further worsening from prior injury to L4 region, according to most recent MRI.  In or around 1995, the Veteran sustained a new injury to L5-S1.  He continue[d] to experience pain related to the L5-S1."

The Veteran submitted two letters from private physicians.  In September 2012, Dr. Gary Kuhns noted that the Veteran has chronic non-cancer pain syndrome of the spine, and it was his opinion that the Veteran's back disability was more likely than not the result of the Veteran's military service.  In August 2013, Dr. John Motto stated he "had no reason to disagree" with Dr. Kuhn's conclusion that the Veteran's back condition more likely than not the result of the Veteran's military service.  These opinions have absolutely no probative value as to the question of aggravation for the following reasons.  First, neither opinion contains a rationale as to why the physicians concluded the Veteran's back condition was related to service.  More importantly, neither opinion recognizes the pre-existing compression fracture of L-4 and discusses whether the condition was aggravated by service, which is the pertinent question here.  Neither physician indicates the service medical records were reviewed, which are of ultimate importance here, when the analysis turns on whether the pre-existing back condition worsened during service.  The Board reviewed the treatment records from Dr. Kuhns to ascertain if there was any rationale in those records.  When the Veteran first saw him in February 2010, he discussed the childhood injury to the spine, but none of the initial records - or, for that matter, any of the subsequent records through 2011 - showed any discussion of military injury or symptoms.  

Therefore, the only competent opinion as to aggravation is from the VA examiner and concludes the condition was not aggravated by service. 

Review of the post-service medical records also does not suggest the Veteran's back condition was aggravated by his military service.  A November 1996 neurological consult with Dr. Roy Baker showed the Veteran's report of "getting over" the sledding accident, but having back pain "ever since an on the job injury when he was loading a plane for Delta a year ago."  The Veteran did not report any military injuries to the back or relate any back pain back to service, which is highly relevant considering this treatment was approximately four years after service.  Rather, the Veteran clearly linked his chronic back pain to a post-service injury.  

Therefore, the Board finds that a review of the service records, the medical opinions, and the post-service treatment most contemporaneous to service clearly and unmistakably show the Veteran's back condition was not aggravated by his military service.  The second prong to rebut the presumption of soundness has been met.

With the presumption of soundness rebutted, the burden is now on the Veteran to prove that his back condition was aggravated by service. Again, the only medical opinion that directly addresses aggravation was that of the VA examiner.  Since the private opinions did not discuss the pre-existing back condition, the service treatment, or opine as to aggravation, they carry no probative weight.  Therefore, service connection is not warranted.


III.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by October 2010 and March 2011 letters to the Veteran.  The Board notes that the Veteran did not receive special notice to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, since the Board has granted the reopening, the Veteran has not been prejudiced.  

Regarding the duty to assist, the Board is satisfied that VA made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The evidence of record includes service treatment records, VA treatment records, records from the Social Security Administration, private treatment records, and a March 2012 VA examination. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds the March 2012 examination adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
The Veteran has raised an issue with the examination because a nurse practitioner rather than and orthopedic physician made the assessment.  There is no requirement that a medical professional be a physician in order to provide competent medical evidence in support of a claim.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner can provide competent medical evidence in the form of a medical examination and diagnosis).  Unless the Veteran has other objections, the type of medical professional who conducts an examination is not sufficient to warrant an examination inadequate.  Accordingly, VA's duty to provide a VA examination is satisfied. 

Additionally, the Veteran testified at an August 2014 hearing before the Board. A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of the disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000).





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been submitted; service connection for a low back disability is reopened.  Service connection for a low back disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


